Citation Nr: 1425265	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-25 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for a jaw disorder.

4.  Entitlement to service connection for residuals of frostbite to the bilateral lower extremities.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962 with additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The case was brought before the Board in September 2013, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Lumbar spine, jaw, bilateral lower extremity, sinus, and psychiatric disorders were not incurred in, or aggravated by, active duty service.

2.  The Veteran's hearing loss is related to active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for lumbar spine, jaw, bilateral lower extremity, sinus, and psychiatric disorders have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for establishing service connection for hearing loss have been met.  38 C.F.R. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an October 2008 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At the Veteran's June 1960 service entrance examination there were no disorders noted other than a thigh scar and acne.  The May 1962 separation examination revealed the same results.  At separation from service the Veteran reported ear, nose, or throat trouble and frequent colds.  This was clarified to specify hypertrophic tonsils and normal colds.  The examiner clarified that these were not chronic conditions.  The Veteran himself specifically denied sinusitis, bone or joint problems, trouble sleeping, depression, or nervous trouble.  

In August 1970 the Veteran filed a claim for tonsillitis and a chin injury.  There is no reference to other disorders.  At a September 1979 VA examination the examiner only noted a chin scar and history of a hiatal hernia.  No further conditions were reported or diagnosed.  This evidence weighs against the Veteran's contentions that his claimed disorders began in service and continued on thereafter. 

March 1999 private treatment records revealed complaints of back pain; the Veteran was diagnosed with myositis, or muscle inflammation.  

A July 2010 statement by the Veteran's private physician provided a statement that the Veteran's hearing loss, low back pain, sinusitis, and lower extremity vascular problems were related to service.  There was no rationale given for this opinion.

The Veteran submitted a statement in June 2012 indicating he had an injury during service where the barrel of his rifle hit his mandible.  He was currently experiencing problems chewing and his jaw was locking.  

The Veteran also stated that his lower back pain began in service as a result of carrying heavy packs and having to lift large amounts of weight.  He stated while training in Germany he had continuous exposure to cold weather.  He indicated that because of his physical health conditions, he began experiencing depression, isolation, and loneliness.  He was also fatigued and having memory problems.

In a December 2012 psychiatric consultation the Veteran was diagnosed with an anxiety disorder, not otherwise specified.  He reported psychiatric treatment beginning in 1964 and continuing on thereafter.  He reported traumatic events including one before service where his friends were in a car accident, watching a car flip over in 1961 while in service, and shooting someone while on duty with the National Guard.

In a July 2013 statement it was noted the Veteran also reported numbness, pain, and sensitivity of the bilateral legs.  The physician related his current symptoms to the frostbite the Veteran experienced in service.  She also related the Veteran's sinusitis to service as the Veteran was exposed to cold weather while stationed in Germany.

The physician related the Veteran's lumbar spine disorder to service.  She did not provide a rationale for this opinion.  She also noted the Veteran had a scar on his jaw, which the Veteran reported was incurred during active duty.  She related the jaw disorder and scar to service based on the Veteran's statements.  Finally, the July 2013 statement noted the Veteran experienced depression, irritability, and mood changes that were related to service.

The Veteran was afforded a VA examination in October 2013 for his spine.  He reported lumbar pain which began during active duty.  The VA examiner noted he had been diagnosed with lumbar spondylosis in 2012.  He opined the Veteran's lumbar spine disorder was not related to service.  He noted there were no complaints or diagnosis of this condition in service, despite the Veteran's contentions that he injured his back due to strenuous physical activities and heavy lifting.  See also December 2013 addendum opinion.

At his October 2013 VA examination the Veteran reported that he had an accident in service where he was seated in a moving vehicle and due to sudden movement he received direct trauma to his chin with the barrel of his rifle.  On one occasion he had 4 sutures taken in his chin and a fractured posterior molar that had to be extracted.  The examiner noted the chin scar and took x-rays.  The x-rays revealed no evidence of bone trauma, no trismus, clicking or sounds during opening in the temporomandibular (TMJ).  There were no deviations to any side of the mouth, and no pain or tenderness to finger pressure in either side of the TMJ. 

In October 2013 the Veteran was afforded a VA examination for cold weather injury residuals.  The Veteran reported that he had frostbite in his legs while in service and he now related his current osteoarthritis to this experience.  The Veteran's bilateral foot symptoms included arthralgia or other pain, numbness, and cold sensitivity.  In December 2013 the VA examiner opined that the Veteran's lower extremity symptoms were not related to a cold weather injury.  He noted there was no evidence of a cold weather injury during service or within the year thereafter.  Although trophic changes were noted, the examiner did not relate these to cold weather injuries.  He opined the Veteran's current symptoms were most likely due to peripheral neuropathy.

At the October 2013 VA examination the Veteran reported that during active duty he was treated for several colds.  He identified recurrent nose congestion and difficulty breathing through his nose.  He also reported past intermittent episodes of nose congestion with facial/sinus pain, at least once or twice a year.  He reported his symptoms worsened about 6 years earlier.  Treatment included nasal inhalers.  He was diagnosed with rhinitis.

The examiner noted that there was no evidence of sinus signs, symptoms, diagnoses, or treatment in the service treatment records, to include his in service medical examinations and separation examination and a 1979 VA examination.  The first evidence of sinus problems came from a 1986 treatment record.  At the examination the Veteran did not have evidence of acute or chronic sinusitis, but there was clinical evidence of rhinitis.  The examiner did not relate this to service as there was more than 20 years between separation from service and the initial manifestations of rhinitis.  See also December 2013 addendum opinion.

The Veteran was afforded a VA examination in October 2013 for his psychiatric condition.  He was diagnosed with depressive disorder.  He reported a vehicle accident in 1961 where fellow soldiers were killed.  The examiner also noted the December 2012 VA treatment record where the Veteran reported having to firing on someone who was stealing from the ammunition storage area.  The Veteran reported seeing a private psychiatrist for 2 years in 1966.  The examiner did not relate the Veteran's condition to service.  The examiner reviewed the Veteran's statements regarding in-service events, however none of the signs and symptoms reported by the Veteran were noted in service treatment records.  There was also no objective evidence of treatment following separation from service.  The first evidence of neuropsychiatric signs and symptoms was documented in 2012, more than 30 years after separation from service.

To the extent that the records from 1966 treatment have not been obtained, the Veteran has not identified the provider or submitted an authorization to release these records.  The Veteran is reminded that the duty to assist him with his claim is not a one-way street.  If he wants help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This includes responding to requests for information in a timely fashion.

After reviewing the claims file, the Board finds that there is no competent evidence of record which shows that the Veteran currently, or since his appeal was filed, has been diagnosed with a jaw disorder or residuals of frostbite to the bilateral lower extremities for which service connection is warranted.  Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1131; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A preponderance of the competent probative evidence weighs against the Veteran's assertion that his lumbar spine, sinus, and psychiatric disorders are related to service.  The evidence of record includes the statements of the Veteran asserting continuity of symptoms with respect to these disorders since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is 'where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom' or if the fact would have normally been recorded.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Buczynski, supra.

The Board must weigh the probative value of all medical opinions submitted, with specific examination of multiple factors.  It may favor one medical opinion over another, provided it offers an adequate basis for doing so.  See e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The record suggests that the July 2013 opinion from the Veteran's private physician relied on his statements, which the Board has found to be not credible.  The physician did not discuss the service treatment records or offer a rationale for linking the Veteran's claimed conditions to service.  Accordingly, the Board assigns this opinion little probative value.

The Board finds credible the Veteran's report that he currently has diagnosed lumbar spine, sinus, and psychiatric disorders.  As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records against the contentions of the Veteran.  The Veteran has stated that his lumbar spine pain and sinus disorder began in service.  He has also stated that he has psychiatric symptoms because of his physical disorders.  The Veteran was given medical examinations in service and did not report these conditions, nor were they diagnosed.  The Veteran also filed a claim for service connection 8 years after he separated from service, but did not reference these issues.  

Here, the Board finds that the reported lay history of the claimed lumbar spine, sinus, and psychiatric disorders that are related to service is not competent or credible.  See Kahana, supra.; see also Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Emphasis is placed on the evidence of record during service, to include the Veteran's separation medical examination, the claim for tonsillitis and a chin injury 8 years after the Veteran separated, and the VA examination reports which did not link the Veteran's disorders to service.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Hearing Loss

At the Veteran's June 1960 entrance examination his hearing was recorded as 15/15.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram conducted at the Veteran's separation from service in May 1962 must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.  To facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

At his separation examination in May 1962 his pure tone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
0 (10)
-
5 (10)
LEFT
15 (30)
10 (20)
10 (20)
-
5 (10)

With respect to claims of service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran submitted a statement in June 2012 indicating that his hearing loss began in service when he was exposed to shooting, bomb training, and continuous tank noise.  A July 2013 statement by the Veteran's private physician opined that the Veteran's hearing loss was related to service.  She noted the Veteran reported noise exposure while on active duty and hearing loss which began in service.  She opined it was at least as likely as not that prolonged exposure to loud noises caused the Veteran's current hearing loss.  

At his October 2013 VA audiological examination the examiner reported that the Veteran's test results were not valid for rating purposes because the Veteran was very uncooperative and presented exaggerated responses after several trials.  He was diagnosed with sensorineural hearing loss bilaterally.  The examiner opined that the Veteran's hearing loss was less likely than not related to service.  His rationale was that the Veteran presented exaggerated responses.  He noted that the Veteran's hearing was normal on separation from service in 1962.

The Veteran's military occupational specialty (MOS) as a light weapons infantryman has been identified as an occupation where there was a high probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Accordingly, the Board concedes he sustained noise trauma during his service.

At the very least, the Board finds the evidence is in equipoise.  The October 2013 VA examiner did not link the Veteran's hearing loss to service, but the examiner did not convert the audiogram findings from ASA to ISO units and did not discuss the objective findings of hearing loss on the Veteran's separation examination.  The Veteran is competent to report when his hearing loss began and a July 2013 statement from the Veteran's private physician noted his in-service noise exposure and related his hearing loss to service.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for a jaw disorder is denied.

Entitlement to service connection for residuals of frostbite to the bilateral lower extremities is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a psychiatric disorder is denied.


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


